Citation Nr: 1411990	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for chronic interstitial cystitis, to include dysuria and dysplasia.

2.  Entitlement to an initial rating higher than 50 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006.

These matters initially came before the Board of Veterans' Appeals (Board) from August and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the August 2008 decision, the RO granted service connection for chronic interstitial cystitis (to include dysuria and dysplasia) and migraine headaches and assigned initial 20 percent and 50 percent disability ratings, respectively, both effective April 8, 2008.  In the November 2008 decision, the RO denied entitlement to a TDIU.

In July 2010, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with her claims folder.

In February 2012, the Board denied the appeal for an initial rating higher than 50 percent for migraine headaches and remanded the remaining matters on appeal for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a July 2013 memorandum decision, the Court set aside the Board's February 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefit Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to higher initial ratings for migraine headaches and chronic interstitial cystitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: chronic interstitial cystitis (to include dysuria and dysplasia), rated 60 percent disabling; migraine headaches, rated 50 percent disabling; depressive disorder (to include sleep disorder), rated 50 percent disabling; right lower extremity sciatica, rated 20 percent disabling; osteoarthritis of the lumbar spine, rated 10 percent disabling; and gastroenteritis, rated 10 percent disabling.  Her combined disability rating is 90 percent.

2.  The Veteran's service-connected disabilities preclude all substantially gainful employment for which her education and occupational experience would otherwise qualify her.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: chronic interstitial cystitis (to include dysuria and dysplasia), rated 60 percent disabling; migraine headaches, rated 50 percent disabling; depressive disorder (to include sleep disorder), rated 50 percent disabling; right lower extremity sciatica, rated 20 percent disabling; osteoarthritis of the lumbar spine, rated 10 percent disabling; and gastroenteritis, rated 10 percent disabling.  Her combined disability rating is 90 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.

VA treatment records dated from December 2008 to May 2013, VA examination reports dated in June 2008 and April 2013, "Veteran's Application for Increased Compensation Based on Unemployability" forms (VA Form 21-8940) dated in December 2008 and May 2009, and the Veteran's testimony during the April 2011 hearing indicate that prior to service she had a high school education and also received technical training as a baker.  She attended school on a full time basis for a period of time following service and received a degree in criminology/criminal justice.  She reported that she had not held any full time employment since her separation from service due to all of her service-connected disabilities.  During an August 2009 VA social work evaluation she reported that she had "a job on hold" at a veterinarian office.  She subsequently worked part time as an administrative assistant at a rental management company from approximately October 2010 to January 2011.  During that time she experienced difficulties with performing her job due to symptoms associated with her service-connected disabilities.  

The psychologist who conducted the June 2008 VA examination explained that the Veteran's industrial adaptability was mildly to moderately impaired due to her psychiatric disability (diagnosed as depressive disorder not otherwise specified and obsessive compulsive disorder (OCD)) and that it was likely ("at least as likely as not") that if she were to try and work, her depression and OCD problems would surface and cause her to experience problems at work.  Additionally, the nurse practitioner who conducted the April 2013 VA examinations indicated that the Veteran's service-connected neurologic disability of the right lower extremity caused moderate to severe pain which could decrease productivity at work and interfere with prolonged sitting, standing, or bending at the waist.  Also, her service-connected gastroenteritis impacted her ability to work in that it caused abdominal discomfort which resulted in frequent trips to the bathroom, increased absenteeism, and decreased work production.

In March 2012, a vocational rehabilitation consultant reviewed the Veteran's claims file and opined that she had been unable to engage in any substantial gainful occupation since December 2006 and that she was entitled to a TDIU since she had been unable to return to work in any substantial gainful occupation since her separation from service due to the emotional and functional deficits which resulted from the symptoms associated with her service-connected medical and psychiatric disabilities.  Specifically, she utilized a cane for assistance with ambulation, experienced difficulties with sleep due to ongoing depression, experienced debilitating migraines at least two times each week which required her to stay in a quiet and dark room and resulted in fatigue for up to a day following each episode, and she received psychiatric counseling on a monthly basis.  Also, the functional deficits and emotional symptoms resulting from her service-connected psychiatric disability, migraine headaches, and low back disability appeared to be permanent.

During VA examinations dated in May and June 2013, the Veteran reported that she had been unemployed since she stopped working as an administrative assistant in 2011.  She had difficulty working due to the fact she was unable to sit for prolonged periods of time due to her service-connected back disability, the fact that she had to attend medical appointments, and the fact that such appointments took up too much time to allow for her to work efficiently.

The psychiatrist who conducted a May 2013 VA psychiatric examination explained that the Veteran experienced depression, low motivation, and anxiety which interfered with her occupational functioning.  However, she would be able to work on a part time basis at a low stress job.  Nevertheless, the examiner assigned a Global Assessment of Functioning (GAF) score of 50 which is indicative of serious impairment and an inability to keep a job.  The nurse practitioner who conducted additional VA examinations in May 2013 concluded that based upon the Veteran's reports of disabling headaches, her migraine headaches would present functional impairments that would impact physical and sedentary employment.  Also, her chronic interstitial cystitis would present functional impairments that would impact employment that could not accommodate convenient access to restrooms.

The March 2012 opinion is accompanied by a specific rationale that was based upon a review of the Veteran's medical records and reported history and is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the evidence indicates that the Veteran has not engaged in any full time employment since her separation from service, that she only participated in part time employment for a short period of time and experienced difficulties with such employment due to her service-connected disabilities, and that the combination of her service-connected disabilities impair her ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment consistent with her education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted.


REMAND

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

As noted by the Court in its July 2013 decision, there is evidence that the rating schedule may be inadequate to rate the Veteran's service-connected migraine headaches due to symptoms that are not contemplated under the appropriate diagnostic criteria and which cause marked interference with employment.  For example, she has reported loss of vision associated with her headaches.  Also, she has contended that she is unable to work due to her headaches and medical opinions have been obtained which indicate that her headaches significantly interfere with her ability to work.  Thus, there is evidence that the Veteran experiences symptoms associated with her headaches that are not specifically contemplated by the scheduler rating criteria and that the headaches have a marked impact on employment.  Hence, the criteria for referral for consideration of an extraschedular rating are met.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A June 2008 VA examination report reveals that the Veteran had reportedly received treatment for her service-connected cystitis at "St. Louis University" during the previous year.  There are no treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified facility.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Additionally, following a February 2010 statement of the case, additional evidence has been associated with the claims file which is relevant to the appeal for a higher initial rating for migraine headaches.  These records include VA treatment records and a June 2013 VA examination report.  As pertinent evidence was received subsequent to the February 2010 statement of the case and as this evidence was not considered by the agency of original jurisdiction (AOJ), the Board is required to remand the issue of entitlement to a higher initial rating for migraine headaches for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization for VA to obtain all records of her treatment for interstitial cystitis (to include dysuria and dysplasia) and headaches from "St. Louis University."  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, refer the claim to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for migraine headaches in accordance with 38 C.F.R. § 3.321(b).

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the February 2010 statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


